[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 03, 2008
                              No. 07-15948                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 07-10031-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MIGUEL GONZALEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 3, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Miguel Gonzalez appeals the concurrent prison sentences of 188 months he
received on December 18, 2007, after pleading guilty to both counts of an

indictment, each charging a violation of 21 U.S.C. § 841(a)(1) as follows: Count 1,

possession with intent to distribute five grams or more of cocaine base (“crack”);

Count 2, possession with intent to distribute a controlled substance.1 He seeks the

vacation of his sentences, and a new sentencing hearing, on the ground that his

sentences are unreasonable.

      The presentence investigation report (“PSI”), in determining the base

offense level, converted the crack, 13.5 grams, and cocaine powder, 164.4 grams,

for which Gonzalez was correctly held accountable, into their marijuana

equivalencies: 248.8 kilograms of marijuana. This yielded a base offense level of

26. See U.S.S.G. § 2D1.1(c)(7). Gonzalez was a career offender, so the PSI

increased that level to 34 pursuant to U.S.S.G. § 4B1.1(a), (b)(B). A downward

adjustment under U.S.S.G. 3E1.1(a), (b), resulted in a total offense level of 31.

This coupled with a criminal history category of VI produced a sentence range of

188-235 months’ imprisonment. As indicated above, the sentences Gonzalez

received were at the low end of that range.

      Gonzalez says that his sentences are unreasonable because he did not receive

the benefit of Guidelines amendment 2007. The 2007 amendment provided for a



      1
          Gonzalez pled guilty without the benefit of a plea agreement.

                                                2
two-level reduction in the base offense level for crack, but he did not receive the

benefit of the reduction. The PSI, and thus the court, converted the crack he

possessed into its marijuana equivalency because he was also convicted of

possessing cocaine powder.

      We review Gonzalez’s sentences for reasonableness. United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007). “Our review for reasonableness is deferential,

and the party challenging the sentence has the burden of establishing

unreasonableness.” Id. In Gall v. United States, ___ U.S. ___, 128 S. Ct. 586, 594,

169 L. Ed. 2d 445 (2007), the Supreme Court recently clarified that, under a

reasonableness review, an appellate court is to review sentencing decisions for an

abuse of discretion.

      Amendment 706, effective November 1, 2007, reduced the base offense

levels for offenses involving crack cocaine. See U.S.S.G. App. C, Amend. 706.

When a defendant is convicted of possessing multiple types of drugs, the

Guidelines provide that each drug must be converted into its marijuana

equivalency, and the base offense level is determined based on the combined

marijuana equivalency for the different drugs. U.S.S.G. § 2D1.1 cmt. (n.10(b),

(D)). The base offense level is not determined by the combined marijuana

equivalency, however, where, as here, the defendant qualifies as a career offender,



                                          3
and the career offender base offense level is higher than the combined marijuana

equivalency offense level, U.S.S.G. § 4B1.1(b), as it is in this case.

      A district court’s first duty in fashioning a sentence is correctly to calculate,

and consult, the Guideline sentence range. Next, the court must take into

consideration the sentencing factors of 18 U.S.C. § 3553(a). United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005). The § 3553(a) factors include:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to reflect the seriousness
       of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (3) the need for deterrence; (4) the need
       to protect the public; (5) the need to provide the defendant with
       needed educational or vocational training or medical care; (6) the
       kinds of sentences available; (7) the Sentencing Guidelines range; (8)
       pertinent policy statements of the Sentencing Commission; (9) the
       need to avoid unwanted sentencing disparities; and (10) the need to
       provide restitution to the victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). The district court need not

state on the record that it explicitly considered each factor, nor discuss each factor;

it is sufficient for the court to acknowledge that it has considered the defendant’s

arguments and § 3553(a) factors. Talley, 431 F.3d at 786. Additionally, how

much weight an individual § 3553(a) factor should receive is committed to the

court’s discretion. Clay, 483 F.3d at 743.

      Here, the district court correctly calculated the Guidelines sentence range

and acknowledged that it had considered Gonzalez’s arguments and the § 3553(a)

                                             4
factors. Gonzalez’s sentences are therefore reasonable.

      AFFIRMED.




                                         5